DETAILED ACTION
1.	 Claims 1-12 are allowed. 
Notice of Pre-AIA  or AIA  Status
2.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The terminal disclaimer
3. The terminal disclaimer filed on 05/14/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Application 16/085851 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 

REASONS FOR ALLOWANCE
4.	The following is an examiner’s statement of reason for allowance in addition to the teaching of claims 1, 5 and 9 as a whole, closest art of record failed to teach or suggest among other thing: 
“ calculate a distribution of attributes of objects in an analysis range by analyzing voices that are recorded with an microphone near the analysis range; perform, with respect to at least one attribute included in the attributes, estimation of a number or a ratio of objects which belong to the at least one attribute and which are present in an estimation range including a range not included in the analysis range after the surveillance image is generated, based on the calculated distribution of the attributes and the calculated flow”
5	Claims not specifically addressed are allowed because they are dependent of the allowed independent claims
6.    Below are references that teach some limitations of the claims 1, 10 and 11 but are lack the teaching of the limitations mentioned above:
a.	“Method of and system for hierarchical human/crowd behavior detection”, to HUA et al., US Patent Application Publication No.:  US 20090222388 A1, disclosed: 
The method comprises receiving video data but can also include audio data and sensor data. The video data contains images a crowd. The video data is processed to extract hierarchical human and crowd features. The detected crowd features are processed to detect a selectable crowd behavior. The selected crowd behavior detected is specified by a configurable behavior rule. Human detection is provided by a hybrid human detector algorithm which can include Adaboost or convolutional neural network. Crowd features are detected using textual analysis techniques. The configurable crowd behavior for detection can be defined by crowd behavioral language (see Abstract, Fig.1B).
b.	“Training data generating device, method, and program, and crowd state recognition device, method, and program”, to Ikeda; Hiroo , US Patent No.:  US 9875431 B2 , disclosed: 
To provide a training data generating device capable of easily generating a large amount of training data used for machine-learning a dictionary of a discriminator for recognizing a crowd state. A person state determination unit 72 determines a person state of a crowd according to a people state control designation as designation information on a person state of people and an individual person state control designation as designation information on a state of an individual person in the people. A crowd state image synthesis unit 73 generates a crowd state image as an image in which a person image corresponding to the person state determined by the person state determination unit 72 is synthesized with an image at a predetermined size acquired by a background extraction unit 71, and specifies a training label for the crowd state image. (See abstract and Fig.12).
c.  “System and method for virtualization of ambient environments in live video streaming”, US 8917764 B2, published  Dec. 23, 201,4 to Gupta; Puneet disclosed: 
A system for virtualization of ambient environments in live video streaming, comprising: a fixed-mounted video camera; a server coupled to the fixed-mounted video camera, wherein . 
7.	Claims not specifically addressed are allowed because they are dependent of the allowed independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 

















Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mekonen Bekele whose telephone number is (469) 295-9077.The examiner can normally be reached on Monday -Friday from 9:00AM to 6:50 PM Eastern Time.
If attempt to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Eng, George can be reached on (571) 272-7495.The fax phone number for the organization where the application or proceeding is assigned is 571-237-8300.  Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished application is available through Privet PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217-919 (tool-free)
/MEKONEN T BEKELE/Primary Examiner, Art Unit 2699